                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     CLAUDIA RENATI, et al.,                            Case No. 19-CV-02525-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiffs,                         SUA SPONTE JUDICIAL REFERRAL
                                                                                            FOR PURPOSES OF DETERMINING
                                  14             v.                                         RELATIONSHIP OF CASES
                                  15     WAL-MART STORES, INC.,
                                  16                    Defendant.

                                  17

                                  18          In accordance with Civil Local Rule 3-12(c), the above captioned case is hereby referred to

                                  19   United States District Judge Charles R. Breyer to determine whether it is related to Case No. 01-

                                  20   CV-02252, Dukes v. Wal-Mart Stores, Inc.

                                  21   IT IS SO ORDERED.

                                  22

                                  23   Dated: August 20, 2019

                                  24                                                   ______________________________________
                                                                                       LUCY H. KOH
                                  25                                                   United States District Judge
                                  26
                                  27

                                  28                                                    1
                                       Case No. 19-CV-02525-LHK
                                       SUA SPONTE JUDICIAL REFERRAL FOR PURPOSES OF DETERMINING RELATIONSHIP OF CASES
